t c memo united_states tax_court victor woods petitioner v commissioner of internal revenue respondent docket no filed date victor woods pro_se thomas yang for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue to be decided is whether petitioner is entitled to deduct his claimed schedule c expenses for amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in bloomingdale illinois petitioner is a self-employed motivational speaker petitioner filed his federal tax_return for reporting dollar_figure in gross_receipts and claiming the following deductions on schedule c profit or loss from business amount dollar_figure big_number expense car and truck expenses insurance other than health legal and professional services office expense rent or lease a vehicles machinery and equipment b other business property big_number other expenses a telephone b business supplies c credit card payments d cellular telephone big_number big_number big_number big_number total big_number on date respondent issued a notice_of_deficiency to petitioner for determining an income_tax deficiency of dollar_figure after denying petitioner’s claimed deduction for schedule c expenses on date petitioner timely filed a petition with the court disputing respondent’s determination opinion deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he has complied with the specific requirements for any deduction he claims see 503_us_79 292_us_435 under sec_162 a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business if the taxpayer maintains sufficient records to substantiate the expenses sec_162 see sec_6001 308_us_488 sec_1_6001-1 income_tax regs however traveling expenses and expenses paid_or_incurred with respect to listed_property ie a passenger_automobile computer_or_peripheral_equipment and cellular telephones are deductible only if the taxpayer meets the stringent substantiation requirements of sec_274 see sec_274 sec_280f 50_tc_823 affd 412_f2d_201 2d cir sec_1 280f- 6t b temporary income_tax regs fed reg oct we need not decide whether the burden_of_proof shifts to respondent under sec_7491 because petitioner failed to comply with respondent’s reasonable requests for information in any event we decide this case on the basis of the preponderance of evidence on the record unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue in addition under sec_280a deductions arising from the use of a dwelling_unit that was used by the taxpayer as a residence are generally disallowed unless the taxpayer proves a portion of the dwelling_unit was used exclusively and regularly as his principal_place_of_business or satisfies another of the exceptions in sec_280a on date petitioner was served with a pretrial order before the trial petitioner did not cooperate in informal_discovery by providing respondent with any documentary or written evidence to substantiate his claimed expenses and did not identify any potential witnesses in addition petitioner made no effort to keep respondent informed of his current address and telephone number petitioner did not sign a stipulation of facts until the day of trial the stipulation of facts did not address any of the substantiation issues for petitioner’s claimed schedule c expenses during the trial petitioner presented a date chicago tribune newspaper article that discussed petitioner’s background and motivational speeches as an evidentiary submission petitioner presented no admissible documentary_evidence to substantiate any of the claimed expenses and gave vague and general testimony as to sec_274 expenses petitioner testified that he could recall car payments of approximately dollar_figure per month however petitioner failed to produce records or documents to substantiate the mileage and the amount time and business_purpose of the expenses paid_or_incurred for the car petitioner also failed to produce records or documents to substantiate any business travel computer_or_peripheral_equipment or a cellular telephone consequently petitioner is disallowed a deduction for any of these expenses see sec_274 112_tc_183 80_tc_1165 gaylord v commissioner tcmemo_2003_ boler v commissioner tcmemo_2002_155 wilson v commissioner tcmemo_2001_301 sec_1_274-5t temporary income_tax regs fed reg date with respect to sec_280a expenses petitioner made only uncorroborated approximations petitioner testified that he recalled the rent to be approximately dollar_figure per month estimated electricity bills at an average of dollar_figure per month gas bills estimated at dollar_figure per month and an estimated dollar_figure per month for telephone bills petitioner admitted that these expenses were for his residence but also claimed he did business out of his home however there is no evidence in the record that any part of petitioner’s home was used exclusively and regularly for business or otherwise qualifies for an exception from the general_rule of sec_280a disallowing expenses of a dwelling_unit used by the taxpayer as a personal_residence therefore petitioner is not entitled to deduct any of the expenses relating to the use of his personal_residence see 113_tc_106 krist v commissioner tcmemo_2001_140 verma v commissioner tcmemo_2001_132 tokh v commissioner tcmemo_2001_45 affd 25_fedappx_440 7th cir the only other testimony petitioner gave was about legal expenses petitioner testified that he incurred legal expenses in a custody battle for his daughter when the court informed petitioner that those legal expenses were not business_expenses petitioner testified that he had also incurred legal expenses when he had contracts and documents related to his speaking engagements reviewed by an attorney petitioner failed to provide the court with any evidence of the amounts paid for these legal expenses or any of the remaining expenses in addition petitioner did not provide the court with a basis from which we could make any estimate under 39_f2d_540 2d cir 85_tc_731 see edwards v commissioner tcmemo_2002_169 caralan trust v commissioner tcmemo_2001_241 therefore we hold that petitioner is not entitled to deduct any of the schedule c expenses he claimed for in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are irrelevant or without merit decision will be entered for respondent
